DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,509,742, claims 1-20 of U.S. Patent No 9,800,639, claims 1-28 of U.S. Patent No 10,116,720, and claims 1-20 of U.S. Patent No 11,075,970. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wissingh et al. [ US Patent Application No 2016/0149978 ], in view of Shaflee [ US Patent Application No 2013/0117120 ].

4.	As per claim 1, Wissing discloses the invention as claimed including a method for configuring and providing manifest files for adaptive streaming video [ i.e. streaming of segmented content from a delivery node to an adaptive streaming client on the basis of a manifest file ] [ Figure 1B; and paragraph 0009 ], comprising:
	receiving, by a first infrastructure service provider, one or more first content requests [ i.e. the client requesting a manifest file from the network ] [ 200, Figure 2; and paragraphs 0002, and 0055 ], each said first request identifying one or more requested content files corresponding to an aspect of an adaptive streaming video [ i.e. segment identifier ] [ Abstract; and paragraphs 0025, and 0075 ];
	transmitting, by the first infrastructure service provider, the requested content files to one or more recipient devices [ i.e. identifying location information of a (set of) network nodes which may be configured to either deliver the segments to the client ] [ paragraphs 0045, and 0051 ], wherein at least a portion of the adaptive streaming video is not transmitted by the first infrastructure service provider, but is provided by one or more infrastructure services each of which is operated as a separate service from the first infrastructure service provider [ i.e. CDN A and B ] [ Figures 1B and 6; and paragraphs 0051, 0086-0089 ];
	receiving, by the first infrastructure service provider, a second request for a manifest file for the adaptive streaming video, wherein said second request 1s received after the collection of the performance data [ i.e. the segment from another HAS client has been received ] [ paragraphs 0064, and 0091 ];
	configuring, by the first infrastructure service provider, a manifest file including one or more Uniform Resource Locators (URLs) referencing content files corresponding to an aspect of the adaptive streaming video, the URLs referencing the selected second infrastructure service provider [ i.e. CDN A and B ] [ Figure 1 and 6; and paragraphs 0051, and 0086-0089 ]; and
	transmitting, by the first infrastructure service provider, the configured manifest file in response to the request for the manifest file  [ i.e. update manifest file ] [ paragraphs 0019, 0108, and 0115 ].
	Wissingh does not specifically disclose
	collecting, by the first infrastructure service provider, performance data from the one or more separate infrastructure services providing at least a portion of the adaptive streaming video and corresponding to the transmission of the requested content files from the one or more separate infrastructure services to the one or more recipient devices;
	selecting, by the first infrastructure service provider, a second infrastructure service provider operated as a separate service from the first infrastructure service provider, to provide at least a portion of the adaptive streaming video, based on the collected performance data.
	Shaflee discloses
	collecting, by the first infrastructure service provider, performance data from the one or more separate infrastructure services providing at least a portion of the adaptive streaming video and corresponding to the transmission of the requested content files from the one or more separate infrastructure services to the one or more recipient devices [ i.e. store cost in one of database in terms of resources capacity units and duration of time required to complete tasks or processes that are associated with the work order ] [ paragraphs 0027, 0031, and 0032 ];
	selecting, by the first infrastructure service provider, a second infrastructure service provider operated as a separate service from the first infrastructure service provider, to provide at least a portion of the adaptive streaming video, based on the collected performance data [ i.e. select an optimal CDN or server to deliver the requested asset ] [ paragraphs 0009, 0044, an d0073 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Wissingh and Shaflee because the teaching of Shaflee would enable to dynamically evaluate the customer’s request and performs various decision-making associated with the request in a manner that is transparent to the customer [ Shaflee, paragraph 0009 ].

5.	As per claim 2, Wissingh discloses wherein each of the content files comprises a video segment file [ Figure 1B; and Abstract ].

6.	As per claim 3, Wissingh in view of Shaflee discloses the method of claim 1, furthermore, Wissingh discloses wherein the second infrastructure service provider
comprises one of the one or more infrastructure services [ i.e. low and high quality video stream ] [ paragraphs 0003, and 0051 ], and Shaflee discloses wherein at least some of the performance data relates to the second infrastructure service provider [ i.e. capabilities of various CDNs ] [ paragraphs 0044, and 0054 ].

7.	As per claim 4, Shaflee discloses wherein the second infrastructure service provider
is selected based on at least both: the performance data; and at least one characteristic of the received request for the manifest file [ paragraphs 0069, and 0073 ].

8.	As per claim 5, Shaflee discloses wherein the second infrastructure service provider
is selected based on at least both: the performance data; and at least one characteristic of the adaptive streaming video [ paragraphs 0032, and 0073 ].

9.	As per claim 6, Wissingh discloses wherein the at least one characteristic of the adaptive streaming video comprises at least one of: a request rate of the adaptive streaming
video; and a content characteristic of the adaptive streaming video [ i.e. high-bitrate segments may point to second CDN B ] [ paragraphs 0051, and 0089 ].

10.	As per claim 7, Shaflee discloses determining, with the first infrastructure service provider, based on the collected performance data, performance metrics associated with the one or more infrastructure services operated as a separate service from the first infrastructure service provider [ i.e. the optimal CDN may select based on performance perspective, and/or cost perspective ] [ paragraph 0073 ]..

11.	As per claim 9, Shaflee discloses determining, with the first infrastructure service provider, based on the collected performance data, performance associated with an intermediate network [ paragraph 0032 ].

12.	As per claim 10, Shaflee discloses determining, with the first infrastructure service provider, based on the collected performance data, performance associated with a network coupled to a user’s device receiving the manifest file [ paragraphs 0009, and 0044 ].

13.	As per claims 11-17, 19, and 20, they are rejected for similar reasons as stated above in claims 1-7, 9, and 10.

Allowable Subject Matter

14.	Claims 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

15.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446